Citation Nr: 0208313	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  97-27 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
claimed as a residual of contused coccyx.

2.  Entitlement to service connection for fractured right 
foot as proximately due to or the result of disability from 
contused coccyx.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active military service from January to April 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen her claim for 
service connection for contused coccyx, and denied service 
connection for fractured right foot, depression, and chest 
pain.  In a January 1999 decision, the Board dismissed the 
claims for service connection for depression and chest pain, 
as the veteran had not filed a timely substantive appeal for 
such claims.  The claims for service connection for contused 
coccyx and fractured right foot were remanded to the RO for 
further development.  

In an August 1999 decision, the Board determined that the 
veteran had submitted new and material evidence to reopen her 
claim for service connection for contused coccyx, and 
remanded that claim, as well as the claim for right foot 
fracture, to the RO for VA examinations to determine the 
etiology of the veteran's low back disability and medical 
opinions concerning the relationship, if any, between her low 
back and right foot disabilities and the coccyx injury she 
sustained in service.

In a March 2000 decision, the Board denied the veteran's 
claims.  She appealed that decision to the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals, hereinafter referred to as 
the Court).  By an Order dated in July 2001, the Court 
vacated the Board's March 2000 decision and remanded this 
matter to the Board for readjudication of the claims, 
including a determination as to the applicability of the 
provisions of the Veterans Claims Assistance Act of 2000.

The Board notes that by a letter dated in February 2002 the 
appellant's attorney has submitted directly to the Board 
evidence addressing the issue of entitlement to service 
connection for a low back disorder.  In a letter dated in 
August 2001, the attorney advised the Board that the veteran 
did not waive consideration of evidence by the RO.

Effective February 22, 2002, a regulation was adopted which 
amended 38 C.F.R. § 20.1304.  The amendment applies to 
appeals pending before the Board on February 22, 2002.  The 
amendment allows the Board to consider additional evidence 
without having to refer such evidence to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  67 Fed. Reg. 3105 
(January 23, 1002) (to be codified as 38 C.F.R. § 20.1304).  
Therefore, the Board will consider the evidence submitted in 
February 2002, without first submitting such evidence to the 
RO for consideration of such evidence and readjudication of 
the claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate her claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support her claims.

3.  The veteran's current disability from a low back 
disorder, diagnosed as chronic low back syndrome, is not 
related to any injury or disease she incurred during her 
active military service, including contused coccyx.

4.  The claim of entitlement to service connection for 
fracture of the right foot, claimed as being proximately due 
to or the result of residuals of contused coccyx, has no 
legal merit or entitlement under law.

CONCLUSIONS OF LAW

1.  The duty of the Department of Veterans Affairs (VA) to 
assist in the development of the veteran's claim and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  Service connection for a low back disorder claimed as a 
residual of contused coccyx is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

3.  Service connection for fractured right foot, claimed as 
being proximately due to or the result of residuals of 
contused coccyx, is denied.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she has current disability from a 
low back disorder as a result of an injury sustained during 
her active military service.  She has also asserted that the 
accident in which she fractured a bone in her right foot 
resulted from back disability related to the in-service 
coccyx injury.

After a review of the entire record, and for the reasons and 
bases discussed below, the Board concludes that the veteran 
is not entitled to service connection for a low back disorder 
claimed as a result of an injury to her coccyx during her 
active military service.  The Board further concludes that 
she is not entitled to service connection for fracture of the 
right foot, claimed a proximately due to or the result of a 
low back disorder.

Before addressing the merits of the veteran's claims, the 
Board will address the applicability of the Veteran's Claims 
Assistance Act of 2000 and VA's compliance therewith.

I.  Applicability of and Compliance with the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-4 75, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Under VCAA, VA has the duty to notify a claimant of the 
evidence necessary to support the claim, to assist in the 
development of claim, and to notify a claimant of VA's 
inability to obtain certain evidence.  These duties are 
discussed in detail below.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this case, the Board finds that the 
regulations implemented pursuant to the VCAA are more 
favorable to the veteran, as such regulations expand VA's 
duty to: notify the veteran of evidence need to substantiate 
the claim; to assist the veteran in the development of the 
claim, and; to notify the veteran of VA's inability to obtain 
evidence that might support the claim.

A.  Duty to Notify Claimant of Evidence Necessary to 
Substantiate a Claim

VA has a duty to notify the appellant and her representative 
of information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  In this case 
the veteran has been so notified by the July 1997 rating 
decision, by the September 1997 Statement of the Case (SOC), 
and by the supplemental SOCs.  Further, by a letter dated in 
March 2002, the veteran was informed of the evidence needed 
to substantiate her claim and of the duties that the RO would 
undertake to assist her in developing her claim.  The veteran 
has been informed that to substantiate her claim she should 
submit medical evidence showing a nexus between her current 
back disability and the in-service contusion to her coccyx.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements to the veteran concerning evidence and 
information needed to substantiate her claim.

B. Duty to Assist in Development of Claims

Under regulations to be codified at 38 C.F.R. § 3.159(b), 
VA's duty to assist in the development of claim includes the 
duty to make as many requests as necessary to obtain relevant 
records from a Federal department or agency, including 
service medical records; medical and other records from VA 
medical facilities, and records from Federal agencies, such 
as the Social Security Administration, as well as private 
medical records identified by the veteran.  The RO has 
obtained all relevant records, including Social Security 
Administration records and service medical records, 
identified by the veteran or otherwise evident from the 
claims folder.

The veteran has had several opportunities to identify sources 
of evidence, such as when she filed her claims, her Notice of 
Disagreement, and her substantive appeal.  Other 
opportunities to identify evidence were during her testimony 
before the undersigned Member of the Board, and in the 
statements filed on her behalf by her representatives.  The 
RO has obtained treatment records identified by the veteran.  
The veteran has not provided information concerning 
additional evidence -- such as the names of treatment 
providers, dates of treatment, or custodians of records, 
either private, Federal agency, or service related -- which 
has not been obtained.  In a June 2002 letter, the veteran's 
attorney informed the Board that there was no further 
evidence to be submitted.

Under regulations to be codified at 38 C.F.R. § 3.159(c)(4), 
VA must provide a medical examination or obtain a medical 
opinion in compensation claims when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.356(a)).  The 
veteran has been afforded VA neurological and orthopedic 
examinations.

The Board finds that VA has satisfied its duty to assist the 
veteran in obtaining records and providing medical 
examinations. 

C.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 
2001) (to be codified as 38 C.F.R. § 3.159(e)) and is 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  VA has not 
been unable to obtain any records identified by the veteran 
or otherwise identified in the claims file.  Therefore, VA 
has no duty to notify the veteran of inability to obtain 
evidence.

II.  Service Connection

The veteran, who has training and work experience as a 
registered nurse and physician's assistant, has testified 
that, in her opinion, her low back disability was caused by 
the contused coccyx she sustained in service.  In addition, 
she asserts that she fractured a bone in her right foot in an 
accident that resulted from her claimed back disability due 
to the in-service coccyx injury.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2001).

A.  Back Disorder

The claims folder contains medical evidence of a low back 
disability.  In a letter dictated in January 1997, Dr. Andre 
Fontana reported a diagnosis of cervical and lumbar disc 
syndrome.  In addition, an October 1999 VA orthopedic 
examination report contains a pertinent diagnosis of chronic 
low back syndrome with history of multiple injuries.

Service medical records also show that the veteran sustained 
an injury to her coccyx during her active military service.  
These records show that she sustained a contusion to her 
coccyx when she slipped off a chair while sitting down in 
late March 1991.  Several days later, she complained of 
continuing pain, resolving gradually, in the coccyx area.  
There was no ecchymosis, swelling, or bony abnormality.  
There was slight tenderness to percussion.  The veteran 
denied low back pain or migrating pain to her legs.  The 
examiner noted an impression of contused coccyx.  In early 
April, the veteran was seen again with complaints of pain in 
the coccyx and "heavy legs," with paresthesia in her 
posterior legs.  On examination, straight leg raising was 
positive.  There was tenderness over the coccyx, and 
decreased range of back motion.  Deep tendon reflexes were 
absent in both knees.  An examiner noted an impression of 
coccygeal contusion, rule out neural damage, and 
paresthesias.  A radiological report dated several days later 
indicates that the veteran's pelvis, sacrum and coccyx were 
normal.

The question presented is whether there is a nexus between 
the veteran's current low back disability and the in-service 
coccyx injury.  The veteran testified in August 1998 that she 
has training and employment experience in a hospital and 
clinical setting as a registered nurse and physician's 
assistant.  She also testified that it was her opinion that 
her current disability, manifested by symptoms of low back 
pain and lower extremity weakness and numbness, is the result 
of the in-service injury to her coccyx.

Private medical records dated in August 1992 show that the 
veteran sustained a low back injury in an automobile accident 
in February 1992, after which she had complaints of recurrent 
low back pain radiating down the posterior aspect of both 
legs and down into the soles of both feet.  She also had 
complaints of intermittent tingling paresthesias of both 
soles.  She denied weakness in the legs or change in bowel or 
bladder function.  The neurologist who examined the veteran 
noted that she also gave a history of injury following a fall 
on her buttocks in March 1991.  She reported that at that 
time she had similar bilateral leg pain and tingling 
paresthesias, but not significant back pain.  After a 
neurological examination which showed inconsistent, mild 
hypesthesia over the dorsum of the left foot, trace knee 
jerks, and positive straight leg raising on the left at 45 
degrees, the examiner reported an assessment of possible 
contusion or lesion involving the left nerve roots at the 
level of the first and second lumbar vertebrae (L1 and L2) 
and the first sacral vertebra (S1).

Notes of another private physician dated in April 1996 
indicate that the veteran reinjured her back in another motor 
vehicle accident in 1995.  Her current complaints included 
severe low back pain with radiating pain and weakness in her 
legs.  The examiner reported diagnoses which included chronic 
cervical and lumbar pain secondary to cervical and lumbar 
strain, post automobile accident.

The October 1999 VA orthopedic examination report indicates 
that the examiner reviewed the claims file prior to the 
examination.  The examiner described the circumstances of the 
veteran's injury to her coccyx and the subsequent findings.  
The examiner also noted that the veteran had been involved in 
a motor vehicle accident in 1992, after which she had 
symptoms of low back pain and pain radiating to her lower 
extremities.  The examiner also noted that a neurological 
examination at that time had shown "inconsistent" mild 
hypesthesia over the dorsum of the left foot.  The assessment 
of possible contusion or lesion involving the left nerve 
roots at the level of the L1, L2 and S1 was also noted.  The 
examiner added that April 1996 treatment notes showed that 
the veteran reinjured her back in another motor vehicle 
accident in 1995.  A magnetic resonance imaging of the lumbar 
spine in September had revealed no abnormalities.  The 
examiner also considered records associated with the 
veteran's application for Social Security Administration 
disability compensation.  In particular, the examiner noted 
that, in addition to the in-service injury to her coccyx, the 
veteran had reinjured her back in an automobile accident in 
1995.  The assessment was chronic cervical and lumbar pain 
secondary to cervical and lumbar strain post automobile 
accident.  Based on a review of the veteran's history and a 
physical examination, the examiner reported a diagnosis of 
chronic low back syndrome with history of multiple injuries.  

In his report, the examiner next addressed the question of 
nexus.  He noted that the veteran had recently undergone a VA 
neurological examination which revealed no evidence of 
atrophy or fasciculations.  Deep tendon reflexes were 
somewhat hypoactive but symmetrical.  Some decrease in 
sensation to pinprick was noted.  It was noted that the 
neurologist had also reviewed the claims file.  The 
orthopedic examiner noted the neurologist impression that 
there was no objective evidence of abnormality of the 
thoracic or lumbar spine.  According to the neurologist, a 
bruised coccyx could not anatomically cause the veteran's 
symptoms, such as sudden falling.  The symptoms described to 
the neurologist were assessed as "purely functional" and 
"non-anatomic."  The orthopedic examiner concurred with the 
assessment of the neurologist.  The orthopedist noted that 
the onset of the veteran's current complaints was after the 
first of two automobile accidents after her separation from 
service, and expressed this opinion:

Therefore, although it is a possibility, 
I do not think that it is a reasonable 
medical certainty that her current 
symptoms are related to her inservice 
injury of the contused coccyx.  I think 
that it is more likely than not that her 
complaints are related to the post 
service injuries.

The evidence submitted to the Board in February 2002 does not 
suggest any relationship between the veteran's in-service 
coccyx injury and her current low back symptoms.

The Board has reviewed the entire record and affords equal 
credibility to the opinions of the veteran and the VA 
orthopedist and neurologist who conducted the October 1999 
examinations.  The Board gives more probative weight, 
however, to the conclusions of the VA orthopedist and 
neurologist.  First, they are physicians.  In contrast, the 
veteran is a nurse with some experience as a physician's 
assistant.  Second, the physicians are specialists in their 
field.  In contrast, the veteran -- whose specialty, if any, 
is not apparent from the record -- acknowledged in a 
September 1997 statement that, although she had "two years 
of medical school," she was not an X-ray technician, and was 
not able to interpret the results of a September 1997 
computed tomography scan of her lumbar spine.  As interpreted 
by a VA technician, the scan showed no abnormalities of the 
lumbosacral spine and coccyx.  The Board concludes that the 
VA orthopedist and neurologist are more qualified to render 
opinions about the etiology of the veteran's low back 
disability.  The Board finds further weight in the fact that 
the VA orthopedist and neurologist concur with each other's 
opinion.  

Based on the findings and opinions of the VA orthopedist and 
neurologist, and taking into account all the evidence of 
record, the Board finds that the veteran's current low back 
disability is not related to any disease or injury she 
incurred during her active military service, including 
contused coccyx.  Therefore, the Board concludes that service 
connection is not warranted for the veteran's low back 
disorder, claimed to be residuals of contused coccyx.

B.  Secondary Service Connection for Fractured Right Foot

The veteran asserts that she has current disability from 
fracture of the right foot as a result of her low back 
disability claimed as due to the in-service injury in which 
she sustained a contused coccyx.  She has not asserted, nor 
does the evidence show, that she incurred disability from 
fracture of the right foot during her active military 
service.  Rather, she asserts that such disability resulted 
from a fall after her separation from service. December 1996 
hospital records show that she sustained a fracture of the 
fifth metatarsal, and that she reported a history of an old 
back injury.  She reported that she pulled a towel rack down 
on her right foot when her back "gave out" while she was in 
a bathroom.

As the Board has found that service connection is not 
warranted for low back disability claimed as residuals of 
contused coccyx, disability claimed as being secondary to 
this non-service connected disability also cannot be service 
connected.  

Therefore, the claim of secondary service connection for 
fractured right foot is a matter in which the law, as opposed 
to the evidence, is dispositive of the issue.  The Court has 
observed that in cases such as this, where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) ("failure to 
state a claim upon which relief can be granted," as opposed 
to dismissing the case for failure to present a well-grounded 
claim); Cf. FED R. CIV. P. 12(b)(6).

The Board concludes that the claim for service connection for 
fractured right foot lacks legal merit or entitlement under 
the law.


ORDER

Service connection is denied for a low back disorder, 
diagnosed as chronic low back syndrome, claimed as a residual 
of contused coccyx.  

Service connection is denied for fractured right foot, 
claimed as being proximately due to or the result of 
residuals of contused coccyx.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

